Citation Nr: 1811196	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-30 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral calluses of the metatarsal heads.

2.  Entitlement to a compensable rating for bilateral tenia pedis. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from May 1988 to December 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  The file is now in the jurisdiction of the Chicago, Illinois RO.  In August 2016 a Travel Board hearing was held before the undersigned; a transcript is in the record. 

A February 2017 rating decision denied service connection for low back pain and continued denials of service connection for bilateral hearing loss and tinnitus.  In April 2017 the Veteran filed a NOD with that decision, initiating an appeal in the matter.  An April 2017 letter from the Decision Review Officer (DRO) advised the Veteran that he had the choice of going through the DRO process or pursuing the appeal through the traditional appeals process.  In May 2017 he elected the traditional appeals process.  As the record shows that the AOJ has acknowledged his appeal in the matter, and that it is pending the issuance of an SOC, a remand of the matter for issuance of a SOC under Manlincon is not necessary at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran  asserts that he has bilateral foot calluses that were first manifested (and treated) in service.  Records of the reported treatment during service do not appear in his claims file, and there is no evidence that they were specifically sought.  At the August 2016 Travel Board hearing, the Veteran testified that he received treatment for foot calluses at Fort Dix, New Jersey in 1988 or 1989.  Since the claim was denied essentially because there was no record of treatment for foot calluses in service, records of the treatment he reports would be pertinent evidence in this matter.  Consequently, development to secure such records is necessary.
The Veteran's August 2016 hearing testimony essentially indicated that the flare-ups of his service-connected tinea pedis have increased in severity since his last VA examination in January 2016.  He indicated that he has intermittent flare-ups when he gets itchy, scaly skin and blisters on the feet.  A contemporaneous examination to assess the tinea pedis is necessary.

The record reflects that the Veteran receives ongoing VA treatment for the disabilities remaining on appeal.  Updated records of such treatment may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record all updated (i.e., those not already in the record) records of VA treatment the Veteran has received for tinea pedis and calluses to specifically include all such records dated since October 2016. 

2.  The AOJ should arrange for exhaustive development to secure for the record complete clinical records of the treatment the Veteran reports he received for his feet at the Fort Dix Base hospital in 1988 or 1989.  If records of such treatment have been lost or destroyed (or did not exist), it should be so certified.  The scope of the search must be noted in the record.  If the records are located and secured, the AOJ should arrange for any further development suggested by the information they contain.

3.  Thereafter, AOJ should also arrange for a skin examination of the Veteran to assess the current severity of his tinea pedis.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should describe all findings regarding the nature and extent of the disability, and its treatment in detail.  The examiner should elicit from the Veteran an account of the functional impairment he experiences from the disability (to include problems noted during flare-ups), and should comment regarding whether or not the Veteran's report is consistent with the disability picture presented on examination/shown by the record.

4.  The AOJ should then review the record, and readjudicate these claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

